Citation Nr: 0821815	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic back 
disorder, to include lumbosacral strain.

(The issues of entitlement to an increase in the 20 percent 
evaluation currently assigned for status post right (major) 
carpal navicular bone excision, to include a scar, and 
entitlement to a compensable evaluation for flexion lag, 
right index finger from extension mechanism 
scarring/contracture post-trauma associated with status post 
right carpal navicular bone excision, to include a scar, from 
the initial grant of service connection are the subject of a 
separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1947 to May 1949, from June 1949 to April 1955, and from 
February 1957 to January 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2003, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The Board remanded the issues on 
appeal for additional development in January 2004 and 
February 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in 
January 2002, March 2004, and June 2006.  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in the June 2006 correspondence.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  VA's General 
Counsel has held that service connection may be granted for 
disease, but not defects, which are congenital, 
developmental, or familial in origin when the evidence 
establishes the disorder was incurred in or aggravated by 
active service.  VAOGCPREC 82-90 (Jul. 18, 1990).

In this case, the veteran contends that he has a present back 
disability as a result of injuries incurred during active 
service.  Service treatment records dated June 9, 1961, 
August 1, 1961, and November 4, 1962, show he was treated for 
back pain and muscle spasm.  A February 1963 VA examination 
approximately one month after his discharge from active 
service included radiographic evidence of lumbarization and 
spina bifida occulta of the first sacral vertebra.  A VA 
examination in January 1979 revealed spina bifida occulta and 
early degenerative osteoarthritic spurring with degenerative 
disc disease of the lumbosacral spine.

An August 2004 VA examination report noted the veteran 
complained of back pain for 45 years.  The examiner P.L.W., 
M.D., noted that evidence of back pain during service could 
not be found upon review of the claims file.  The diagnoses 
included significant degenerative disease in the lumbar 
spine.  The examiner stated that based upon the veteran's 
description of back injuries during active service it was 
"fairly likely that [it] did begin in military service," 
but that "[w]ithout any evidence, [he could not] say that 
this was caused by military service but [he thought] it is 
possible that it was."  

A July 2006 VA examination report provided a diagnosis of 
degenerative disc disease of the lumbar spine.  The examiner, 
a medical resident, noted the claims file was reviewed and 
stated that it was as likely as not that the veteran's 
current back disorder was incurred as a result of active 
service.  The rationale for the opinion was that pain began 
after an injury in service and had progressively gotten 
worse.  In a July 2006 addendum the physician stated that the 
veteran's degenerative disc disease was not caused by his 
spina bifida occulta and that degenerative disc disease was a 
chronic, progressive disorder that began during military 
service.  It was also noted, erroneously, that the only 
mention of spina bifida occulta was on the 2004 pelvic X-ray 
examination.  VA records dated in October 2006 noted the 
examiner's opinion was considered to be inadequate for rating 
purposes because it was not co-signed by a physician and was 
not supported by adequate rationale. 

An August 2007 VA examination report noted the previous 
examiner was unavailable to clarify the provided opinion and 
an additional examination was conducted for the requested 
opinion.  A diagnosis of degenerative disc disease of the 
lumbar spine was provided.  The physician, stated that an 
opinion relating the present back complaints to military 
service could not be provided without resorting to mere 
speculation.  No comments were provided as to the 2004 and 
2006 VA medical opinions.  In light of the inconsistent 
medical evidence of record, the Board finds additional 
development is required prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.  

2.  The veteran's claim file should be 
returned to the August 2007 VA examiner 
for clarification of the provided opinion 
after review of the pertinent medical 
evidence of record.  The examiner should 
specifically address, without resorting 
to mere speculation, whether the 
veteran's present degenerative disc 
disease was manifest during active 
service or is otherwise related to his 
complaints of back pain and muscle spasm 
during service on June 9, 1961, 
August 1, 1961, and November 4, 1962, or 
to the February 1963 X-ray examination 
findings of lumbarization and spina 
bifida occulta of the first sacral 
vertebra.  A notation to the effect that 
the pertinent service medical and VA 
examination records were reviewed should 
be included in the report.  If the 
requested opinion can not be provided, 
the physician should indicate if an 
additional review by a medical specialist 
should be obtained.

If the August 2007 examiner is 
unavailable, the veteran is to be 
afforded a VA orthopedic examination.  
The veteran's claims file should be 
reviewed by an orthopedic specialist for 
the requested opinion.  All indicated 
physical examinations, tests, or studies 
should to be performed.  Prior to any 
additional physical examination the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of any 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



